                  UNITED STATES DISTRICT COURT
                     DISTRICT OF CONNECTICUT

------------------------------x
                              :
CHRISTOPHER MITKOWSKI         :
                              :
v.                            : Civ. No. 3:18-CV-00425 (WWE)
                              :
ANDREW M. SAUL, COMMISSIONER,:
                1

SOCIAL SECURITY ADMINISTRATION:
                              :
------------------------------x

                     RULING ON CROSS MOTIONS

    Plaintiff Christopher Mitkowski brings this action pursuant

to 42 U.S.C. §405(g), seeking review of a final decision of the

Commissioner of Social Security denying his application for

Supplemental Security Income (“SSI”) under Title XVI of the

Social Security Act, 42 U.S.C. §401 et seq. (“the Act”).

Plaintiff has moved to reverse or remand the case for a

rehearing. The Commissioner has moved to affirm.

    For the reasons set forth below, plaintiff’s Motion for

Order Reversing the Decision of the Commissioner or in the

Alternative Motion for Remand for a Hearing [Doc. #22] is

DENIED. Defendant’s Motion for an Order Affirming the Decision

of the Commissioner [Doc. #23] is GRANTED.




1The President nominated Andrew M. Saul to be Commissioner of
Social Security and the Senate Confirmed his appointment on June
4, 2019, vote number 133. He is substituted pursuant to Fed. R.
Civ. P. 25(d). The Clerk is directed to amend the caption to
comply with this substitution.
                                1
I. ADMINISTRATIVE PROCEEDINGS

    The procedural history of this case is not disputed.

Plaintiff filed an application for SSI on February 7, 2014,

alleging disability as of April 17, 2013. [Certified Transcript

of the Record, Compiled on May 8, 2018, Doc. #19 (hereinafter

“Tr.”) 20, 197-204]. Plaintiff alleged disability due to “back,

kidney problems and broken right ankle.” [Tr. 93, 112]. His SSI

claim was denied initially on September 4, 2014, and on

reconsideration on December 30, 2014. [Tr. 20, 127-29, 138-40].

Plaintiff filed a timely request for a hearing before an

Administrative Law Judge (“ALJ”) on February 7, 2015. [Tr. 20,

141].

    On May 10, 2016, Administrative Law Judge (“ALJ”) Deirdre

R. Horton held a hearing, at which plaintiff appeared with an

attorney and testified. [Tr. 41-92]. Vocational Expert (“VE”)

Frank D. Samlaska also testified at the hearing. [Tr. 76-91,

262-63]. On July 18, 2016, the ALJ found that plaintiff was not

disabled, and denied her claim. [Tr. 17-40]. Plaintiff filed a

timely request for review of the hearing decision on September

20, 2016. [Tr. 190-93].

    On January 12, 2018, the Appeals Council denied review,

thereby rendering ALJ Kuperstein’s decision the final decision

of the Commissioner. [Tr. 1-6].

    Plaintiff, represented by counsel, timely filed this action

                                  2
for review and moves to reverse and/or remand the Commissioner’s

decision.


II.   STANDARD OF REVIEW

      The review of a social security disability determination

involves two levels of inquiry. First, the Court must decide

whether the Commissioner applied the correct legal principles in

making the determination. Second, the Court must decide whether

the determination is supported by substantial evidence. Balsamo

v. Chater, 142 F.3d 75, 79 (2d Cir. 1998) (citation omitted).

Substantial evidence is evidence that a reasonable mind would

accept as adequate to support a conclusion; it is more than a

“mere scintilla.” Richardson v. Perales, 402 U.S. 389, 401

(1971) (quoting Consolidated Edison Co. v. NLRB, 305 U.S. 197,

229 (1938)). The reviewing court’s responsibility is to ensure

that a claim has been fairly evaluated by the ALJ. Grey v.

Heckler, 721 F.2d 41, 46 (2d Cir. 1983) (citation omitted).

      The Court does not reach the second stage of review –

evaluating whether substantial evidence supports the ALJ’s

conclusion – if the Court determines that the ALJ failed to

apply the law correctly. See Norman v. Astrue, 912 F. Supp. 2d

33, 70 (S.D.N.Y. 2012) (“The Court first reviews the

Commissioner’s decision for compliance with the correct legal

standards; only then does it determine whether the

Commissioner’s conclusions were supported by substantial
                                 3
evidence.”). “Where there is a reasonable basis for doubt

whether the ALJ applied correct legal principles, application of

the substantial evidence standard to uphold a finding of no

disability creates an unacceptable risk that a claimant will be

deprived of the right to have her disability determination made

according to the correct legal principles.” Johnson v. Bowen,

817 F.2d 983, 986 (2d Cir. 1987).

    “[T]he crucial factors in any determination must be set

forth with sufficient specificity to enable [a reviewing court]

to decide whether the determination is supported by substantial

evidence.” Ferraris v. Heckler, 728 F.2d 582, 587 (2d Cir. 1984)

(alteration added) (citation omitted). The ALJ is free to accept

or reject the testimony of any witness, but a “finding that the

witness is not credible must nevertheless be set forth with

sufficient specificity to permit intelligible plenary review of

the record.” Williams ex rel. Williams v. Bowen, 859 F.2d 255,

260-61 (2d Cir. 1988) (citation omitted). “Moreover, when a

finding is potentially dispositive on the issue of disability,

there must be enough discussion to enable a reviewing court to

determine whether substantial evidence exists to support that

finding.” Johnston v. Colvin, Civil Action No. 3:13-CV-

00073(JCH), 2014 WL 1304715, at *6 (D. Conn. Mar. 31, 2014)

(internal citations omitted).

    It is important to note that in reviewing the ALJ’s

                                4
decision, this Court’s role is not to start from scratch. “In

reviewing a final decision of the SSA, this Court is limited to

determining whether the SSA’s conclusions were supported by

substantial evidence in the record and were based on a correct

legal standard.” Talavera v. Astrue, 697 F.3d 145, 151 (2d Cir.

2012) (citations and internal quotation marks omitted).

“[W]hether there is substantial evidence supporting the

appellant’s view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ’s

decision.” Bonet ex rel. T.B. v. Colvin, 523 F. App’x 58, 59 (2d

Cir. 2013)(citations omitted).

III. SSA LEGAL STANDARD

    Under the Social Security Act, every individual who is

under a disability is entitled to disability insurance benefits.

    To be considered disabled under the Act and therefore

entitled to benefits, Mr. Mitkowski must demonstrate that he is

unable to work after a date specified “by reason of any

medically determinable physical or mental impairment which can

be expected to result in death or which has lasted or can be

expected to last for a continuous period of not less than 12

months.” 42 U.S.C. §423(d)(1)(A). Such impairment or impairments

must be “of such severity that he is not only unable to do his

previous work but cannot, considering his age, education, and

work experience, engage in any other kind of substantial gainful

                                 5
work which exists in the national economy.” 42 U.S.C.

§423(d)(2)(A); see also 20 C.F.R. §404.1520(c)

(requiring that the impairment “significantly limit[ ] ...

physical or mental ability to do basic work activities” to be

considered “severe”).2

     There is a familiar five-step analysis used to determine if

a person is disabled. See 20 C.F.R. §404.1520(a)(4). In the

Second Circuit, the test is described as follows:

     First, the Secretary considers whether the claimant is
     currently engaged in substantial gainful activity. If he
     is not, the Secretary next considers whether the
     claimant has a “severe impairment” which significantly
     limits his physical or mental ability to do basic work
     activities. If the claimant suffers such an impairment,
     the third inquiry is whether, based solely on medical
     evidence, the claimant has an impairment which is listed
     in Appendix 1 of the regulations. If the claimant has
     such an impairment, the Secretary will consider him
     disabled without considering vocational factors such as
     age, education, and work experience; the Secretary
     presumes that a claimant who is afflicted with a “listed”
     impairment is unable to perform substantial gainful
     activity.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per

curiam). If and only if the claimant does not have a listed

impairment, the Commissioner engages in the fourth and fifth

steps:

     Assuming the claimant does not have a listed impairment,
     the fourth inquiry is whether, despite the claimant’s

2DIB and SSI regulations cited herein are virtually identical.
The parallel SSI regulations are found at 20 C.F.R. §416.901 et
seq., corresponding to the last two digits of the DIB cites
(e.g., 20 C.F.R. §404.1520 corresponds with 20 C.F.R. §416.920).
                                6
      severe impairment, he has the residual functional
      capacity to perform his past work. Finally, if the
      claimant is unable to perform his past work, the
      Secretary then determines whether there is other work
      which the claimant could perform. Under the cases
      previously discussed, the claimant bears the burden of
      proof as to the first four steps, while the Secretary
      must prove the final one.

Id.

      “Through the fourth step, the claimant carries the burdens

of production and persuasion, but if the analysis proceeds to

the fifth step, there is a limited shift in the burden of proof

and the Commissioner is obligated to demonstrate that jobs exist

in the national or local economies that the claimant can perform

given his residual functional capacity.” Gonzalez ex rel. Guzman

v. Dep’t of Health and Human Serv., 360 F. App’x 240, 243 (2d

Cir. 2010) (citing 68 Fed. Reg. 51155 (Aug. 26, 2003)); Poupore

v. Astrue, 566 F.3d 303, 306 (2d Cir. 2009) (per curiam)).

“Residual functional capacity” is what a person is still capable

of doing despite limitations resulting from her physical and

mental impairments. See 20 C.F.R. §§404.1545(a), 416.945(a)(1).

      “In assessing disability, factors to be considered are (1)

the objective medical facts; (2) diagnoses or medical opinions

based on such facts; (3) subjective evidence of pain or

disability testified to by the claimant or others; and (4) the

claimant’s educational background, age, and work experience.”

Bastien v. Califano, 572 F.2d 908, 912 (2d Cir. 1978) (citation


                                 7
omitted). “[E]ligibility for benefits is to be determined in

light of the fact that the Social Security Act is a remedial

statute to be broadly construed and liberally applied.” Id.

(citation and internal quotation marks omitted).

IV.   THE ALJ’S DECISION

      Following the above-described five step evaluation process,

ALJ Horton concluded that plaintiff was not disabled under the

Social Security Act. [Tr. 17-40]. At step one, the ALJ found

that plaintiff had not engaged in substantial gainful activity

since February 7, 2014, the application date. [Tr. 22].

      At step two, the ALJ found that plaintiff had status post

ORIF (open reduction internal fixation) right ankle fracture;

degenerative disc disease; and affective disorder with

generalized anxiety, all of which are severe impairments under

the Act and regulations. [Tr. 22].

      At step three, the ALJ found that plaintiff’s impairments,

either alone or in combination, did not meet or medically equal

the severity of one of the listed impairments in 20 C.F.R. Pt.

404, Subpart P, Appendix 1 (20 C.F.R. §§416.920(d), 416;925 and

416.926). [Tr. 24]. The ALJ specifically considered Listing 1.04

(disorders of the spine); 1.02B (major dysfunction of a joint);

12.04 (affective disorder); and 12.06 (anxiety disorder). [Tr.

24-26]. The ALJ also conducted a psychiatric review technique

and found that plaintiff had a mild limitation in activities of

                                 8
daily living and a moderate limitation in social functioning and

concentration, persistence or pace. [Tr. 25]. The ALJ found that

claimant had no periods of decompensation, which have been of

extended duration [Tr. 25].

       Before moving on to step four, the ALJ found that plaintiff

had the residual functional capacity (RFC) to

       perform light work as defined in 20 CFR 416.967(b)
       except he is able to perform simple, routine tasks
       with no work with the general public; he is able to
       work around others but should have only occasional
       direct interaction with coworkers.

[Tr. 26].

       At step four, the ALJ found plaintiff was unable to

perform any past relevant work as a sheet rocker and taper.

[Tr. 32]. At step five, after considering plaintiff’s age,

education, work experience and RFC, the ALJ found that jobs

existed in significant numbers in the national economy that

plaintiff could perform. [Tr. 32-33].

       The ALJ concluded that plaintiff had not been under a

disability since February 7, 2014, the date of the

application. [Tr. 33].

V.     DISCUSSION

     Plaintiff makes several arguments in support of his position

that the ALJ’s decision should be reversed and/or remanded. The

Court will address these arguments in turn.




                                  9
    A.   Characterization of the Evidence

    Plaintiff argues that the ALJ made factual errors or

misstatements that require remand. [Doc. #22-2 at 7-11].

         1.   Plaintiff’s Mental Health

    Plaintiff first objects to the ALJ’s statements that

plaintiff “presented no reliable evidence that he is mentally

incapable of performing any activities that he chooses to

perform” and that “the claimant was noted to have poor

compliance with appointments and he was reportedly inconsistent

with sobriety prior to June 2014.” [Tr. 29-30 (citing Ex. 13F/3,

54, 66, 67)]. However, these statements are not a

“mischaracterization” or “misstatement” of the evidence of

record, but rather, it is the ALJ’s conclusion regarding the

evidence of record, which is supported by a summary of the

treatment records. [Tr. 1558, 1621-22]. As the Commissioner

correctly argues, the ALJ’s “conclusion [was] properly reached

based on the factors in 20 C.F.R. §416.929(c) and supported by

substantial evidence.” [Doc. #23 at 4].

    The Court agrees with defendant that “[n]o medical source

has specifically attributed Plaintiff’s lack of compliance to

the effects of his mental illness apart from the drinking.”

[Doc. #23 at 4 (citing Tr. 1558, 1579, 1659, 1871, 2569, 3006].

This medical evidence is substantial evidence that supports the

ALJ’s conclusion. Richardson, 402 U.S. 389, 401

(1971)(“substantial evidence” is “‘more than a mere scintilla.

It means such relevant evidence as a reasonable mind might

                               10
accept as adequate to support a conclusion.’”)(quoting

Consolidated Edison Co. v. NLRB 305 U.S. 197, 229 (1938)). Nor

has plaintiff cited to any evidence to support his argument. At

most, plaintiff disputes the ALJ’s conclusions regarding the

evidence of record. The ALJ properly resolved this dispute, as

she was required to do. See Richardson, 402 U.S. at 399 (holding

that when there is a conflict in the medical evidence, “[t]he

trier of fact has the duty to resolve the conflict.”); see also,

Cage v. Comm’r of Soc. Sec., 692 F.3d 118, 122 (2d Cir. 2012),

cert. denied, 133 S. Ct. 2881 (2013)(“[W]e defer to the

Commissioner’s resolution of conflicting evidence.”)(quoting

Clark v. Comm’r, 143 F.3d 115, 118 (2d Cir. 1998)).

    Similarly, plaintiff cites to two notations in the record

to support the contention that plaintiff “does not understand

the basic concept of e-mail.” [Doc. #22-2 at 8 (citing Tr. 2844,

2853)]. These records show that plaintiff worked with a case

worker and resolved the e-mail problems he was experiencing.

[Tr. 2844 (while engaging in job searches and job applications

plaintiff worked with a case worker to problem solve and

received guidance), Tr. 2853 (case worker explaining on line job

search engines and application process)]. Indeed, although the

record shows that plaintiff had interacted on two occasions with

staff requesting assistance with e-mail and job searches, his

questions were resolved and there is also a notation that he was

able to research home furnishings on a lap top computer. [Tr.

3166].

    Other evidence of record cited by defendant demonstrated
                               11
that plaintiff does not have a cognitive impairment precluding

any employment. [Doc. #23 at 5-6 (citing Tr. 30 (ALJ noting

plaintiff’s “demeanor at the hearing was normal and he

demonstrated normal cognition and concentration with normal

mood.”); Tr. 2790 (noting that “veteran was appropriate in the

interview, asking questions and communicating an understanding

of the program and its goals.”), Tr. 2796 (applied to 7 jobs and

a few places in person); Tr. 2803, 2819, 3100, 3149, 3191

(demonstrating activities of daily living supporting the ALJ’s

conclusion); Tr. 3149 (case worker writing “No known barriers to

compliance or learning.”); Tr. 3166 (using a laptop to research

home furnishings and speaking to organizations to get help with

electric bills); Tr. 2856 (repairing his vehicle); Tr. 2803

(prepared Thanksgiving meal for residents of Brownell House);

Tr. 3298 (noting apartment is well-maintained); Tr. 2839, 3191

(noting his good work as a housekeeper); Tr. 2786 (plaintiff

stating “I can do any job. I learn fast and can do the full

scope of any job with little training.”); Tr. 2922, 3201, 3292,

3305, 3318; (treatment records indicating no evidence of serious

deficit with cognition, memory, attention, concentration,

insight or judgment); Tr. 2647 (Psychiatrist Dr. Robert Feeley

stating plaintiff had “average ability/functioning” carrying out

single and multi-step instructions, “sometimes a problem, or

reduced ability” with persistence and pace)]. Plaintiff cites to

no medical opinion to contradict Dr. Feeley’s mental assessment.

    The Court finds no error on this claim.


                               12
         2.   Plaintiff’s Work Activities

    Plaintiff next asserts that the ALJ erred in finding that

he “performs odd jobs for his brother” and “was noted to perform

housekeeping services when he resided at Brownwell House.” [Doc.

#22-2 at 8 (citing Tr. 29)]. Plaintiff objects to this finding

asserting that he testified that he “rarely” helped his brother

and that he had to move out of Brownell House due to an

inability to do these housekeeping services.” [Doc. #22-2 at 8

(citing Tr. 72-73)]. Plaintiff has no other support for this

position other than his testimony at the ALJ’s hearing.

    However, as set forth in the Commissioner’s brief, there is

other evidence in the record indicating plaintiff reported that

he regularly assisted his brother with “odd jobs” a few hours a

week including installing drywall and that he reported other

employment, including for his brother, on multiple occasions.

See Doc. #23 at 8 (citing Tr. 3291, 2865, 3159, 3290, 3304)].

Despite plaintiff’s testimony at the hearing that working as a

housekeeper “took a toll on me,” the record demonstrates that he

did a very good job as a housekeeper while a resident at

Brownell House; interviewed for a full-time housekeeping

position with the VA; and, upon discharge from Brownell House,

asked if he could continue working until he secured other work.

See Doc. #23 at 8-9 (citing Tr. 3191, 2839, 3179, 3173, 3288,

3286-89, 3164). As such, there is no error in the ALJ’s

recitation of evidence in the record.

         3.   Plaintiff’s Job Search

    Plaintiff next objects to the ALJ’s finding that “the
                               13
claimant reportedly sought VA services for vocational

rehabilitation with notes indicating that he looked for work and

followed up on all leads.” [Tr. 30]. Specifically, Mitkowski

states that he “did look for work, but he repeatedly reported

that he is unable to work.” [Doc. #22-2 at 9]. The Court has

reviewed the evidence cited by plaintiff and finds it does not

support for his contention that the ALJ’s finding was error.

    The first record cited by plaintiff from December 2013 was

shortly after plaintiff was released from prison when he was

seen complained he could not work due to low back pain. [Tr.

1340]. The clinician noted that plaintiff was drinking alcohol

and was “given 20 5mg oxycodone two days ago, and has run

through them.... However he told orthopedic PA that he was

better two days ago. Chart is a testament to his substance abuse

proclivities.” [Tr. 1340]. The second record cited to by

plaintiff in support of his argument is from March 19, 2014, one

month after the application date, and he reported that he

“helped a friend with stacking wood yesterday and is working for

a friend taping this Friday and Saturday,” adding that although

the job stacking wood was difficult “his back was feeling better

than he thought it would.” [Tr. 1614 (emphasis added)].

Plaintiff also cites to two references in the record where he

“reported depression due to being unable to locate work that he

can perform.” [Doc #22-2 at 9 (citing Tr. 1594, 1865)].

Plaintiff fails to mention that in one of the treatment records

cited he reported that he “was hired by Shop Rite in Milford on

9/3/14 for an overnight shift but turned down the job due to the
                               14
transportation schedule. He stated the last bus to Milford was

at 9:30 pm and he did not want to wait around for 1.50 hours 2x

a week to get to work ahead of his shift.” [Tr. 1865, 2199]. As

set forth by the Commissioner, there is substantial evidence in

the record to support the ALJ’s finding that plaintiff “was

looking for work throughout his treatment.” [Tr. 30; see Doc.

#23 at 9 (citing Tr. 2199, 2812, 2819, 2839, 3100, 3129, 3173,

3179, 3225, 3297, 3298)].

    As such, there is no error in the ALJ’s recitation of

evidence in the record.

           4.   Conservative Treatment

    Finally, plaintiff takes exception with the ALJ’s finding

that “[s]ince the claimant’s application date, he has sought

treatment for residual problems of his right ankle fracture and

back pain complaints and only conservative treatment has been

recommended for his conditions.” [Tr. 30]. As demonstrated by

the Commissioner, substantial evidence supports the ALJ’s

finding.

    The record demonstrates that plaintiff received

conservative treatment for his low back pain and that diagnostic

imaging showed there was “nothing structurally wrong.” [Doc. #23

at 10 (citing Tr. 2571)]. Contrary to his assertion, plaintiff

was not “prescribed heavy doses of Oxycodone.” [Doc. #22-1 at 9

(citing Tr. 2600)]. Rather, a clinician noted that plaintiff was

drinking alcohol and was “given 20 5mg oxycodone two days ago,

and has run through them...However he told orthopedic PA that he


                                15
was better two days ago. Chart is a testament to his substance

abuse proclivities.” [Tr. 1340]. The treatment notes identify

him as inappropriate for opioid pain control due to his

substance abuse history and odor of ETOH on multiple visits.

[Tr. 2600]. Indeed, plaintiff received

    [r]eassurance that above MRI is actually very
    encouraging & that as vet has not prev’ly seen a
    conservative care plan through for his back pain, he
    would be most benefitted at present time by PT as his
    pain is thought d/t muscle spasm. Encouraged an open
    mind about PT & told him that I have confidence in
    their ability to help him.
[Tr. 2575]. Plaintiff was informed that injections and/or

surgery is invasive and considered last resort if prior

conservative treatment fails. [Tr. 2575-76]. The treatment note

further states that plaintiff expressed resistance to physical

therapy and had a “long” history of no show to multiple

appointments and that he was counseled that consistency “will be

key to getting relief from his intermittent back pain.” [Tr.

2576]. Defendant correctly states that “there is no evidence

that plaintiff ever followed up with physical therapy” [Doc. #23

at 11 (citing Tr. 2982, 2928, 3090, 3129)], or that he mentioned

“his back pain specifically at any later primary care visit, and

the notes do not indicate that he received any treatment other

than ibuprofen.” [Doc. #23 at 11 (citing 2928, 2982, 3090,

3129)]. Accordingly, substantial evidence supports that ALJ’s

finding that plaintiff received conservative treatment for lower

back pain.

    Similarly, substantial evidence support the ALJ’s finding


                               16
that during the disability period under consideration, plaintiff

received conservative care for his right ankle pain. Plaintiff’s

right ankle injury and January 2013 open reduction internal

fixation (“ORIF”) surgery predated his SSI application date of

February 7, 2014. Since the application date, diagnostic imaging

was “unremarkable” showing no hardware failure or any remarkable

abnormality. [Tr. 1857, 2243]. Plaintiff treated with an ankle

brace [Tr. 2060, 2928], ibuprofen and lidocaine patch [Tr. 2899,

2928, 2986]. On examination he experienced no pain, ambulated

“seemingly” within normal limits and walked without an assistive

device. [Tr. 2932]. In July 2015, PA Vitale noted that plaintiff

had a follow-up appointment with an orthopedist on July 30,

2015, however, there are no orthopedic treatment records for

this date. [Tr. 2933]. Plaintiff cited to no evidence of record

that he complained of ankle pain at future primary care

appointments or that he treated with an orthopedist. See Tr.

3090, 3129. Accordingly, substantial evidence supports the ALJ’s

finding that plaintiff received conservative treatment for right

ankle pain.

    Whether there is “substantial evidence supporting the

appellant's view is not the question here; rather, we must

decide whether substantial evidence supports the ALJ's decision.

Bonet ex rel. T.B. v. Colvin, 523 F. App'x 58, 59 (2d Cir.

2013)(emphasis in original) (citing Selian v. Astrue, 708 F.3d

409, 417 (2d Cir.2013) (“If there is substantial evidence to

support the [agency's] determination, it must be upheld.”);

                               17
Talavera, 697 F.3d at 151 (limiting our review to “determining

whether the SSA's conclusions were supported by substantial

evidence” (emphasis supplied))).

    B.   Substantial Evidence Supports the ALJ’s RFC
         Determination.

    Plaintiff argues that the ALJ failed to account for certain

limitations of plaintiff in formulating an RFC assessment. He

argues that the ALJ “should” have: (1) limited plaintiff to no

interaction with co-workers and restricted his work to private

settings; (2) included limitations to understanding and

completing even simple instructions; (3) accounted for

plaintiff’s “off-task behavior” and impulsivity; (4) limited

plaintiff to quiet environments; and (5) limited plaintiff to

sedentary work.[Doc. #22-2 at 11-21]. Defendant generally

responds that the RFC is supported by substantial evidence. [Tr.

23 at 12-23].

    An ALJ has the responsibility to determine a claimant’s RFC

based on all the evidence of record. 20 C.F.R. §§404.1545(a)(1),

416.945(a)(1). The RFC is an assessment of “the most [the

disability claimant] can still do despite [his or her]

limitations.” 20 C.F.R. §404.1545(a)(1), 416.945(a)(1).

    When identifying a claimant’s RFC, the ALJ must engage in a

two-step process. First, the ALJ must decide whether the

claimant suffers from a medically determinable impairment that


                               18
could reasonably be expected to produce the symptoms alleged; if

so, then the ALJ must consider the extent to which any alleged

functional limitations that are due to such symptoms are

reasonably consistent with objective medical evidence and other

evidence. Barry v. Colvin, 606 F. App’x 621, 623 (2d Cir. 2015)

(citing 20 C.F.R. §404.1529(a). Part of the evaluation of a

claimant’s RFC includes making “a finding on the credibility of

the individual’s statements based on a consideration of the

entire case record.” Robinson v. Colvin, No. 3:14CV683 (JGM),

2015 WL 4759068, at *3 (D. Conn. 2015) (quoting SSR 96-7p, 1996

WL 374186, at *2 (S.S.A. July 2, 1996)).

    Plaintiff has the burden to demonstrate functional

limitations that would preclude any substantial gainful

activity. See 20 C.F.R. §§§404.1545(a)(3), 416.945(a)(3) (“In

general, you are responsible for providing the evidence we will

use to make a finding about your residual functional

capacity.”); 42 U.S.C. §423(d)(5)(A)(“An individual shall not be

considered to be under a disability unless he furnishes such

medical and other evidence of the existence thereof as the

Commissioner of Social Security may require.”).


         1.   Interaction with Coworkers

    Plaintiff contends that the ALJ should have limited him to

“no coworker interaction and work in a private setting.” [Doc.

#22-2 at 12]. In support of that position, the plaintiff relies
                               19
on the opinion of Psychiatrist Dr. Feeley.

       The ALJ’s RFC determination provides that plaintiff “is

able to work around others but should have only occasional

direct interaction with coworkers.” [Tr. 26]. That finding is

supported by the December 2014 opinion of plaintiff’s

psychiatrist Dr. Feeley who found that there is “sometimes a

problem or reduced ability” with social interaction including

“interacting appropriately with others” and “getting along with

others without distracting them or exhibiting behavioral

extremes.” [Tr. 2646]. Also in December 2014, State agency

psychologist Dr. Lindsey Harvey, Ph.D. found plaintiff was

“moderately” limited interacting with the general public and

getting along with coworkers or peers, but found no significant

limitations maintaining socially appropriate behavior, accepting

instructions and responding appropriately to criticism from

supervisors. No significant limitations were assessed. [Tr. 121-

22].

       Neither of these opinions support plaintiff’s contention

that the ALJ should have limited him to no coworker interaction

and work in a private setting. Both mental health opinions

support some capacity to interact with others in a work setting.

       Significantly, the treatment records indicate that

plaintiff’s anger problems and mood improved after he got sober

in July 2014. [Tr. 2894 (reporting that “he feels that his anger

                                 20
has improved after stopping his drinking.”); Tr. 3201 (“improved

mood after stopping drinking”)]. Plaintiff reported sleeping

well and improved anxiety while taking medication. [Tr. 3201;

3291]. In recent psychiatric treatment notes, plaintiff

repeatedly indicated that he was doing well and exhibited no

difficulty with communication, behavior or cooperation during

these visits. [Tr. 2802, 3201, 3291, 3304, 3317].

    Last, as previously set forth in this opinion, plaintiff’s

activities of daily living support the ALJ’s RFC determination

that plaintiff can tolerate “occasional direct interaction with

coworkers.” [Tr. 26].

    The Court agrees with the reasons set forth by the

Commissioner , and the objective medical evidence cited in his

brief, to show that the ALJ’s RFC determination was supported by

substantial evidence. [Doc. #23 at 12-23].

    The ALJ’s RFC finding regarding interaction with coworkers

is supported by substantial evidence.


         2.   Simple, Routine Tasks

    The ALJ’s RFC determination provides that plaintiff “is

able to perform simple, routine tasks.” [Tr. 26]. Plaintiff

argues that the “ALJ should have included limitations as to Mr.

Mitkowski’s ability to understand and complete even simple

instructions” and “should have included a provision in her RFC

description requiring frequent supervision and reminders about


                               21
how to perform work tasks.” [Doc. #22 at 13 (emphasis added)].

    Once again plaintiff reiterates his difficulties with e-

mail and the computer generally. The Court has previously

addressed this contention and finds that substantial evidence

supports the ALJ’s finding.

    The Commissioner correctly asserts that there is no opinion

of record to support a more restrictive RFC. Treating

Psychiatrist Dr. Feeley described plaintiff’s cognitive

functioning as “fine,” with normal attention and concentration

and opined that he had an average ability to carry out both

simple and multi-step instructions, focus long enough to

complete simple tasks, and change from one simple task to

another. [Tr. 2645, 2647]. Dr. Feeley, however, found that

plaintiff would sometimes have a problem performing basic

activities at a reasonable pace and persisting in simple

activities without interruption from symptoms. [Tr. 2647]. State

agency Psychologist Dr. Harvey, found no limitation in the areas

of understanding and memory, or sustained concentration and

persistence. [Tr. 121]. The medical opinions of record support

the ALJ’s RFC.

    As previously set forth in this opinion objective medical

evidence of record support the ALJ’s RFC. [Tr. 2894, 3201 (mood

and anger improved with sobriety); Tr. 2895, 2956, 3201, 3291

(sleep difficulty and anxiety improved with medication); Tr.

2922, 3201, 3292, 3305, 3318 (treatment notes throughout

indicated no evidence of serious deficit of cognition, memory,

attention, concentration, insight or judgment).
                               22
    Moreover, the ALJ had the opportunity to personally observe

plaintiff and his testimony, something the Court cannot do.

    Finally, as set forth in this opinion, plaintiff’s daily

activities provide substantial evidence that he can perform

simple routine tasks. [Tr. 228-31 (reporting he maintains

grooming, hygiene, dress, does laundry and “light cleaning”,

maintain finances and shopping); Tr. 3147, 3316 (maintained

relationships with family and friends); Tr. 2803 (prepared a

Thanksgiving meal for housemates); Tr. 3147 (regularly attended

Church); Tr. 3210 (worked up to 20 hours per week as a

housekeeper at a group home); Tr. 2856 (repaired his vehicle)].

As discussed, with treatment and sobriety, plaintiff was

eventually able to obtain and maintain his own apartment and

live independently. [Tr. 3298].

    Accordingly, substantial evidence of record supports the

ALJ’s RFC limitation that plaintiff is able to perform simple,

routine tasks.

         3.      Off-Task Behavior

    Plaintiff next contends that the “ALJ should have accounted

for Mr. Mitkowski’s off-task behavior in her RFC description.”

[Doc. #22-2 at 14]. He argues that he has a long track record of

forgetting appointments, or arriving for them at inappropriate

times, and of impulsive behavior. In support, he argues that the

Vocational Expert opined at the Administrative Hearing that if

an individual had a reduced ability to perform at a reasonable

pace for 10% to 15% of the workday that would eliminate all

available jobs. [Doc. #22-2 at 14 (citing Tr. 88-89)].
                                  23
    However, there is no medical opinion of record that

plaintiff had any more than “some” difficulties with persistence

or pace, to render plaintiff off task for any significant period

of time. [Tr. 121, 2647]. As previously discussed, Dr. Feeley

opined that plaintiff had normal attention and concentration and

State agency physician Dr. Harvey found no limitations to

sustained concentration and persistence. [Tr. 121, 2645]. Other

evidence of record recited above demonstrates that plaintiff had

no serious limitation with maintaining a reasonable pace in a

work setting.

    Accordingly, the Court finds there is no error on this

claim.

         4.     Quiet Environment

    Next, plaintiff argues that the “ALJ should have limited

Mr. Mitkowski to only quiet environments” due to a “10% service-

connected disability for tinnitus;” “speech discrimination

abilities of 48% on the right and 100% on the left;” “mild to

severe/profound sensorineural hearing loss on the right and

moderate to severe sensorineural hearing loss on the left;” and

use of a hearing aid. [Doc. #22-2 at 14-15 (citing 1384, 1407,

1577, 2004-05, 2053)]. Despite these facts, substantial evidence

supports the ALJ’s RFC finding.

    First, no opinion evidence suggests any hearing limitation

that would require work in a quiet environment. Consultative

Examiner Dr. Adrian Klufas, did not assess any hearing

limitation. [Tr. 1627-28]. When plaintiff attended the medical

consultative examination he did not report any hearing problems
                                  24
and Dr. Klufas found that his “hearing was good.” [Tr. 1626-27].

Nor did the State agency medical consultants Drs. Anita Bennett

or T. Bessent assess a severe hearing impairment.[Tr. 106-08;

117, 119-21].

    Moreover, treatment records support a finding that

plaintiff’s hearing loss produced no significant limitations.

The Commissioner argues, and the Court agrees, that in light of

plaintiff’s lack of sustained audiological treatment, the

absence of any significant observed difficulties by his

treatment providers, the opinion evidence finding no significant

limitation, activities of daily, and inconsistent use of his

hearing aid, the ALJ was not required to restrict plaintiff to

quiet environments. [Doc. #23 at 19]. The Court has carefully

reviewed the evidence of record cited by defendant and finds

that substantial evidence supports the ALJ’s RFC. See Doc. #23

at 18-20 (citing Tr. 2813 (plaintiff no-show to his last

scheduled audiology appointment); Tr. 3129-31, 3090 (plaintiff

did not report significant hearing difficulties to primary care

provider); Tr. 2200, 3007, 3291, 3304, 3317 (treating

psychiatrist noting no hearing difficulties)]. Indeed plaintiff

cited to no evidence of observed hearing difficulties by his

treating providers or in the context of participating in the

veterans’ compensated work program or in applying for jobs or

trying to obtain and maintain an apartment. See Doc. #23 at 19

(citing to the record).

    Further, the ALJ had an opportunity to observe plaintiff at

the hearing and found that he “was able to testify at the
                               25
hearing without any difficulty or noticeable hearing issues,

even without a hearing aid.” [Tr. 23, 68-69]. Plaintiff

testified that he has a 10% service-connected disability to his

right ear and “should be wearing” a hearing aid because when he

wears his hearing aid it “makes a difference.” [Tr. 68-69]. As

noted by defendant, the ALJ’s hearing was not the only time that

plaintiff did not wear his hearing aid. [Tr. 3287 (reporting

that he had “hearing loss in the right ear, patient has a

hearing aid, that he did not bring with him.”)].

     Accordingly, the Court finds no error on this claim.

          5.   Sedentary Work

     Last, plaintiff argues that the ALJ should have limited him

to sedentary work. [Doc. #22-2 at 15-21]. Plaintiff mainly

argues that due to ankle and back pain, he could not “perform

the standing and walking necessary to perform light exertion

work.”3 [Doc. #22-2 at 15]. The Court finds that there is



     3 Light work involves lifting no more than 20 pounds at
     a time with frequent lifting or carrying of objects
     weighing up to 10 pounds. Even though the weight
     lifted may be very little, a job is in this category
     when it requires a good deal of walking or standing,
     or when it involves sitting most of the time with some
     pushing and pulling of arm or leg controls. To be
     considered capable of performing a full or wide range
     of light work, you must have the ability to do
     substantially all of these activities. If someone can
     do light work, we determine that he or she can also do
     sedentary work, unless there are additional limiting
     factors such as loss of fine dexterity or inability to
     sit for long periods of time.

20 C.F.R. §416.967(b).

                                26
substantial evidence to support the ALJ’s finding that plaintiff

is capable of light work with some limitations. [Tr. 26].

    No opinion evidence supports the plaintiff’s assertion that

he should be limited to sedentary work. See Tr. 107-08 and 119-

21 (State agency doctors assessed a physical RFC of medium work,

but allowed for greater lifting and carrying up to 50 pounds

occasionally and 25 pounds frequently); Tr. 1627-28 (CE Dr.

Klufas did not assess limitations more restrictive than light

work); Tr. 2169 (In November 2014, orthopedist Dr. Tamara Johns

noted “X-rays demonstrate [ankle] hardware intact with no

evidence of loosening or failure;” observing “no obvious

difficulties” ambulating and “non-antalgic gait;” “unclear

etiology of pain;” “should continue with light duty.”)].

    As previously set forth in this opinion, plaintiff received

conservative treatment for back and ankle pain. See supra at 15-

18. Treatment notes from plaintiff’s primary care providers

indicate no deficits of gait or station and indicate that

plaintiff did not need or use an assistive device. [Tr. 2932].

Although CE Dr. Klufas observed some gait abnormalities, he

observed that plaintiff walked without an assistive device. [Tr.

1627]. The doctor also noted that plaintiff was somewhat

agitated during the exam, had a strong odor of alcohol on his

breath and stated that plaintiff reported he “had to take an eye

openers as he called it this a.m. in order to relieve that

pain.” [Tr. 1626]. Diagnostic imaging of plaintiff’s back and

right ankle were also unremarkable. [Tr. 1857, 2243, 2571].

    Finally, as previously stated, plaintiff’s activities of
                               27
daily living demonstrate an ability to perform light work. There

is no objective evidence of record that plaintiff had physical

difficulties working as a housekeeper for up to 20 hours per

week or that he was unable to apply for full time work as a

housekeeper. [Tr. 3191, 3210, 3288]. Other skills of daily

living included repairing his truck, preparing a Thanksgiving

meal for housemates, maintaining his apartment and plaintiff

reported that he “often” walked to the VA Hospital from the West

Haven train station. [Tr. 2200, 2856, 2803, 3298].

      Accordingly, substantial evidence supports the ALJ’s

finding that plaintiff had the capacity to perform light work.

      C.   Step Five Analysis


      Finally, plaintiff argues that the ALJ should have applied

Medical-Vocational Rule 201.14, which directs a finding of

“disabled.” [Doc. #22-2 at 21 (citing 20 C.F.R., Pt. 404, subpt.

P, App. 2 §201.14)]. Plaintiff acknowledges, however, that this

argument is predicated on the ALJ finding plaintiff capable of
only sedentary work. As set forth above, substantial evidence

supports the ALJ’s finding that plaintiff is capable of light

work with limitations.

      Accordingly, the Court finds that the ALJ properly applied

Medical-Vocational Rule 202.14, and found plaintiff not disabled

with the assistance of vocational expert testimony.[Tr. 33]. On

this basis there is no step five error.

VI.   CONCLUSION

      For the reasons stated, plaintiff’s Motion for Order

                                28
Reversing the Decision of the Commissioner or in the Alterative

Motion for Remand for a Hearing [Doc. #22] is DENIED.

Defendant’s Motion to Affirm the Decision of the Commissioner

[Doc. #23] is GRANTED.

     The plaintiff’s complaint [Doc. #1] is DISMISSED with

prejudice. The Clerk of the Court is directed to enter judgment

and close the case.

     SO ORDERED at Bridgeport, Connecticut this 17th day of July

2019.

                         ________/s/_____________
                         WARREN W. EGINTON
                         SENIOR UNITED STATES DISTRICT JUDGE




                               29
